Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tavernier et al. [US 2017/0243754 A1] (hereinafter Tavernier) and further in view of Gardner et al. [US 2018/0261498 A1] (hereinafter Gardner).

Regarding claim 1, Tavernier teaches,
a method of cleaning a structure, comprising: 
forming the structure, the structure comprising: 
a plurality of field regions (206, Figs. 2-8); 
a plurality of side walls (206, Figs. 2-5) having a height, each side wall of the plurality of side walls disposed proximate a field region of the plurality of field regions (Fig. 5); and 
a bottom surface having a width (308, Fig. 3, Para. 33), the bottom surface disposed between two of the side walls of the plurality of side walls (walls comprising sides of 204, Fig. 3); and 
exposing the bottom surface (308) to a cleaning gas comprising a first gas comprising nitrogen (N) and a second gas comprising fluorine (F) (wherein gases comprising claimed elements and combinations thereof may be used, Para. 39).
Tavernier does not specifically disclose,
wherein an aspect ratio of the height to the width is about 2.0 to about 2.3.
Referring to Gardner, Gardner teaches,
a bottom surface having a width, the bottom surface disposed between two of the side walls of the plurality of side walls, wherein an aspect ratio of the height to the width is about 2.0 to about 2.3 (Para. 12)
In view of such teachings of Tavernier and Gardner, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the structure such that the aspect ratio of height to width is approximately 2.0 to prevent undesirable defects (i.e. wherein defects terminate on the sidewalls of the structure as taught by Gardner, see MPEP § see MPEP § 2143.I.A. and § 2144.07).

Regarding claim 2, Tavernier teaches,
the method of claim 1, wherein the first gas comprises ammonia (NH3), and the second gas comprises nitrogen trifluoride (NF3) (Fig. 4, Para. 40; see also etchant plasma step 830, Fig. 8).

Regarding claim 3, Tavernier teaches,
the method of claim 1, further comprising: 
prior to exposing the bottom surface (308, Fig. 3, Para. 33) to the first gas and the second gas (Fig. 4, Para. 40; see also etchant plasma step 830, Fig. 8), exposing the bottom surface (308) to a preclean gas comprising hydrogen (H) (302, Fig. 3, Para. 35; see also inert plasma step 820, Fig. 8).

Regarding claim 4, Tavernier teaches,
the method of claim 3, wherein the preclean gas (302, Fig. 3) comprises hydrogen gas (H2) (Para. 35).

Regarding claim 5, Tavernier teaches,
the method of claim 1, further comprising: 
after exposing the bottom surface to the first gas and the second gas (Fig. 4, Para. 40), exposing the bottom surface to a postclean gas comprising H2 (wherein inert plasma 302 may comprise H2, Fig. 3, Para. 35; see also step 840 wherein spacers may be introduced to inert plasma and the process is repeated, with introduction of H2 gas, Fig. 8).

Regarding claim 6, Tavernier teaches,
the exposing the bottom surface to the first gas and the second gas is performed in a first process chamber (108a-108f, Fig. 1, Para. 24; wherein one or more chambers such as 108a-108b may be used for the first and second gas, Para. 25), and 
the exposing the bottom surface to the postclean gas is performed in a second process chamber (108a-108f, Fig. 1, Para. 24; wherein one of more chamber such as 108c-108d may be used the post clean process, Para. 25; wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to conduct processes of cleaning and removing material with different gases in different chambers to best optimize experimental conditions while minimizing steps therein between (i.e. separate chambers to reduce contamination, maintain temperature and pressure values for specific gases, ability to repeat process steps as taught by Tavernier, see MPEP § 2144.07).

Regarding claim 9, Tavernier teaches,
a method of cleaning a structure, comprising: 
forming the structure, comprising: 
a plurality of field regions (206, Figs. 2-8); 
a plurality of side walls (206, Figs. 2-5) having a height, each side wall of the plurality of side walls disposed proximate a field region of the plurality of field regions (Fig. 5); and 
a bottom surface having a width (308, Fig. 3), the bottom surface disposed between two of the side walls of the plurality of side walls (walls comprising sides of 204, Fig. 3); 
exposing the bottom surface (308) to a preclean gas comprising hydrogen (H) (302, Fig. 3, Para. 35); 
exposing the bottom surface (308) to a cleaning gas comprising a first gas comprising nitrogen (N) and a second gas comprising fluorine (F) (wherein gases comprising claimed elements and combinations thereof may be used, Para. 39); and 
exposing the bottom surface to a postclean gas comprising H2 (wherein inert plasma 302 may comprise H2, Fig. 3, Para. 35; see also step 840 wherein spacers may be introduced to inert plasma and the process is repeated, with introduction of H2 gas, Fig. 8).
Tavernier does not specifically disclose,
wherein an aspect ratio of the height to the width is about 2.0 to about 2.3.
Referring to Gardner, Gardner teaches,
a bottom surface having a width, the bottom surface disposed between two of the side walls of the plurality of side walls, wherein an aspect ratio of the height to the width is about 2.0 to about 2.3 (Para. 12)
In view of such teachings of Tavernier and Gardner, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the structure such that the aspect ratio of height to width is approximately 2.0 to prevent undesirable defects (i.e. wherein defects terminate on the sidewalls of the structure as taught by Gardner, see MPEP § 2143.I.A. and § 2144.07).

Regarding claim 10, Tavernier teaches,
the method of claim 9, wherein: 
the first gas comprises ammonia (NH3) (Fig. 4, Para. 40; see also etchant plasma step 830, Fig. 8), 
the second gas comprises nitrogen trifluoride (NF3) (Fig. 4, Para. 40; see also etchant plasma step 830, Fig. 8), and 
the preclean gas comprises hydrogen gas (H2) (302, Fig. 3, Para. 35; see also inert plasma step 820, Fig. 8).

Regarding claim 11, Tavernier teaches,
the method of claim 9, wherein: 
the exposing the bottom surface to the first gas and the second gas is performed in a first process chamber (108a-108f, Fig. 1, Para. 24; wherein one or more chambers such as 108a-108b may be used for the first and second gas, Para. 25), and 
the exposing the bottom surface to the postclean gas is performed in a second process chamber (108a-108f, Fig. 1, Para. 24; wherein one of more chamber such as 108c-108d may be used the post clean process, Para. 25).

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tavernier and further in view of Gardner and Graoui et al. [US 2019/0172716 A1] (hereinafter Graoui).

Regarding claim 14, Tavernier teaches,
a method of depositing a capping layer in a structure, comprising: 
forming the structure, comprising: 
a plurality of field regions (206, Figs. 2-8); 
a plurality of side walls (206, Figs. 2-5) having a height, each side wall of the plurality of side walls disposed proximate a field region of the plurality of field regions (Fig. 5); and 
a bottom surface having a width (308, Fig. 3, Para. 33), the bottom surface disposed between two of the side walls of the plurality of side walls (walls comprising sides of 204, Fig. 3); 
exposing the bottom surface (308) to a preclean gas comprising hydrogen (H); 
exposing the bottom surface (308) to a cleaning gas comprising a first gas comprising nitrogen (N) and a second gas comprising fluorine (F) (wherein gases comprising claimed elements and combinations thereof may be used, Para. 39).
Tavernier does not specifically disclose,
wherein an aspect ratio of the height to the width is about 2.0 to about 2.3, and depositing the capping layer over the bottom surface.
Referring to Gardner, Gardner teaches,
wherein an aspect ratio of the height to the width is about 2.0 to about 2.3 (Para. 12).
Referring to Graoui, Graoui analogously teaches the limitations of claim 14 wherein,
depositing the capping layer (1404f, Fig.14I, Para. 163) over the bottom surface (step 1334, Fig. 13).
In view of such teachings of Tavernier, Gardner, and Graoui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the structure such that the aspect ratio of height to width is approximately 2.0 to prevent undesirable defects (i.e. wherein defects terminate on the sidewalls of the structure as taught by Gardner).  Furthermore, it would have been obvious to form the capping layer to complete the sealing of the structure to protect the structure from chemical contamination and to sustain electrical conductive properties across the structure (see MPEP § 2143.I.A. and § 2144.07).

Regarding claim 15, Tavernier does not specifically disclose,
wherein the capping layer comprises ruthenium (Ru) or tungsten (W).
Referring to Graoui, Graoui teaches, 
wherein the capping layer (1404f, Fig.14I, Para. 163) comprises ruthenium (Ru) or tungsten (W) (formed of material 1404, Para. 145 and 163).
In view of such teachings of Tavernier, Gardner, and Graoui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to form the capping layer comprised of materials of claimed chemical composition to form a diffusion barrier within the structure while maintaining conductive properties.  Furthermore, as taught by Graoui the material would have been known to be useful for reducing unwanted charge transfer to prevent current leakage or  dielectric breakdown (see MPEP § 2144.07).

Regarding claim 16, Tavernier teaches,
the method of claim 14, further comprising exposing the bottom surface to a postclean gas comprising H2 (wherein inert plasma 302 may comprise H2, Fig. 3, Para. 35; see also step 840 wherein spacers may be introduced to inert plasma and the process is repeated, with introduction of H2 gas, Fig. 8).

Regarding claim 17, Tavernier teaches,
the method of claim 16, wherein: 
the exposing the bottom surface to the cleaning gas is performed in a first process chamber (108a-108f, Fig. 1, Para. 24; wherein one or more chambers such as 108a-108b may be used for the first and second gas, Para. 25), 
the exposing the bottom surface to the postclean gas is performed in a second process chamber (108a-108f, Fig. 1, Para. 24; wherein one of more chamber such as 108c-108d may be used the post clean process, Para. 25).
Tavernier does not specifically disclose, 
the depositing the capping layer is performed in a third process chamber.
Referring to Graoui, Graoui teaches,
the depositing the capping layer is performed in a third process chamber (wherein the capping layer, comprising tungsten, may be deposited in a third processing chamber, chambers 38 and 40, Fig. 1, Para. 21 and 65, see also Para. 164).
In view of such teachings of Tavernier, Gardner, and Graoui, 
it would have been obvious to one of ordinary skill in the art at the time of the invention to conduct processes of cleaning and removing material with different gases in different chambers and formation of the capping layer in a separate chamber to best optimize experimental conditions while minimizing steps therein between (i.e. separate chambers to reduce contamination, maintain temperature and pressure values for specific gases, ability to repeat process steps as taught by Tavernier).  In addition, it would have been obvious to try multiple chambers for control over varying chemical environments (i.e. oxygen/nitrogen gas atmospheres) and pressure/vacuum settings unique to forming different structures and materials such as the capping layer (see MPEP § 2144.07).

Regarding claim 18, Tavernier teaches,
the method of claim 17, wherein the exposing the bottom surface (308, Fig. 3, Para. 33) to the preclean gas (302, Fig. 3, Para. 35; see also inert plasma step 820, Fig. 8) is performed in the first process chamber (wherein processing chambers 108a-108f may be configured to be used in various operations to include but not limited to the preclean gas exposure step, Para. 24 and 34).


Allowable Subject Matter

Claims 7-8, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding dependent Claim 7 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “the method reduces an amount of oxygen (O) atoms present in the metal oxide layer by at least about 20%,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Regarding dependent Claim 12 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “wherein the method reduces an amount of fluorine (F) atoms present in the metal oxide layer by at least about 20%,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Regarding dependent Claim 19 the prior art fails to disclose on record either singularly or in combination to anticipate or render obvious, “the method reduces an amount of oxygen (O) atoms present in the metal oxide layer by at least about 20%,” in combination with the rest of claim limitations as claimed and defined by the Applicant.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Some of the additional prior arts cited below, but not used, may have taught partially or completely the limitations of the claims presented above:
Chen et al.		[US 2010/0190345 A1]
Chen et al.		[US 2017/0125536 A1]
Citla et al. 		[US 2016/0240385 A1]
Feng et al. 		[US 2021/0083072 A1]
Ganguli et al.		[US 2012/0214303 A1]
Park et al. 		[US 2018/0025901 A1]
Sitaram et al.		[US 5384285 A]
Tsai et al. 		[US 9508556 B1]
Zhang et al. 		[US 2015/0372119 A1]
Zhang et al. 		[US 2015/0372118 A1]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Houston whose telephone number is (571)272-2951. The examiner can normally be reached Monday - Thursday, 8:00 a.m. - 5:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W HOUSTON III/Examiner, Art Unit 2819                                             


					/ISMAIL A MUSE/                                                                        Primary Examiner, Art Unit 2819